PER CURIAM.
Having considered the appellant’s response to this Court’s order, dated January 10, 2002, the appeal is hereby dismissed. See Klein v. Klein, 551 So.2d 1235, 1235 (Fla. 3d DCA 1989). This dismissal is without prejudice to appellant’s right to file a timely notice of appeal once a final order has been entered. Appellant’s motion, filed January 22, 2002, to stay the appeal and allow the lower court to enter a final order is denied. See Benton v. Moore, 655 So.2d 1272, 1273 (Fla. 1st DCA 1995).
ERVIN, BARFIELD and LEWIS, JJ., concur.